     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 1 of 7 Page ID #:1



1    Amy L. Bennecoff Ginsburg (275805)
2    Kimmel & Silverman, P.C.
     30 East Butler Pike
3
     Ambler, PA 19002
4    Telephone: 215-540-8888
     Facsimile: 215-540-8817
5
     aginsburg@creditlaw.com
6    Attorney for Plaintiff
7

8                        UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     Nicole Austin,
11
                        Plaintiff,         Case No.
12

13   v.                                    COMPLAINT FOR DAMAGES
14
                                           1. VIOLATION OF THE
     Alani Nutrition, LLC                     TELEPHONE CONSUMER
15   d/b/a Alani Nu,                          PROTECTION ACT, 47 U.S.C.
16                                            §227 ET. SEQ.
                       Defendant.
17

18
                                           JURY TRIAL DEMAND
19

20
                                     COMPLAINT
21

22         Nicole Austin (Plaintiff), by and through her attorneys, Kimmel &
23
     Silverman, P.C., alleges the following against Alani Nutrition d/b/a Alani Nu
24

25   (Defendant):
26

27

28



26
                                          -1-
     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 2 of 7 Page ID #:2



1                                      INTRODUCTION
2
            1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
3

4    Act, 47 U.S.C. §227.
5
                                JURISDICTION AND VENUE
6

7
            2.     This Court has subject-matter jurisdiction over the TCPA claims in

8    this action under 28 U.S.C. § 1331, which grants this court original jurisdiction of
9
     all civil actions arising under the laws of the United States. See Mims v. Arrow
10

11   Fin. Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331
12
     grants the United States district courts federal-question subject-matter jurisdiction
13

14
     to hear private civil suits under the TCPA).

15          3.     This Court has personal jurisdiction over Defendant because
16
     Defendant regularly conducts business in the state of California and because the
17

18   occurrences from which Plaintiff’s cause of action arises took place and caused
19
     Plaintiff to suffer injury in the state of California.
20

21
            4.     Venue is proper under 28 U.S.C. § 1391(b)(2).

22                                          PARTIES
23
            5.     Plaintiff is a natural person residing at 7526 Simpson Avenue, #314,
24

25   North Hollywood, California 91605.
26
            6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
27

28



26
                                                 -2-
     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 3 of 7 Page ID #:3



1          7.     Defendant is a business entity with principal place of business, head
2
     office, or otherwise valid mailing address at P.O. Box 65159, Louisville, Kentucky
3

4    40232.
5
           8.     Defendant is a “person” as that term is defined by 47 U.S.C. §
6

7
     153(39).

8          9.     Defendant acted through its agents, employees, officers, members,
9
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
10

11   representatives, and/or insurers.
12
                                FACTUAL ALLEGATIONS
13

14
           10.    Plaintiff has a cellular telephone number.

15         11.    Plaintiff has only used this phone number as a cellular telephone.
16
           12.    Defendant repeatedly texted messaged Plaintiff on her cellular phone
17

18   on a repetitive and continuous basis.
19
           13.    Defendant’s text messages were not made for “emergency purposes.”
20

21
           14.    Plaintiff initially gave consent to receive one (1) text message per

22   month. However, Defendant continued to text Plaintiff outside the scope of that
23
     consent, often multiple times per month.
24

25         15.    Shortly after the repetitive text messages began, Plaintiff first told
26
     defendant to stop text messaging, revoking any consent Defendant may have had
27

28
     or though it had to text message.


26
                                             -3-
     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 4 of 7 Page ID #:4



1          16.     Once Defendant knew its text messages were unwanted and to stop,
2
     all further text messages could have only been made solely for purposes of
3

4    harassment.
5
           17.     Despite Plaintiff’s clear demand to refrain from contacting her,
6

7
     Defendant persisted in text messaging Plaintiff.

8          18.     Defendant’s incessant text messages were bothersome, disruptive and
9
     frustrating for Plaintiff to endure.
10

11         19.     Upon information and belief, Defendant conducts business in a
12
     manner which violates the Telephone Consumer Protection Act.
13

14
                                    COUNT I
                          DEFENDANT VIOLATED THE TCPA
15

16         20.     Plaintiff incorporates the forgoing paragraphs as though the same
17
     were set forth at length herein.
18
           21.     The TCPA prohibits placing calls using an automatic telephone
19

20   dialing system or automatically generated or prerecorded voice to a cellular
21
     telephone except where the caller has the prior express consent of the called party
22

23   to make such calls or where the call is made for emergency purposes. 47 U.S.C. §
24
     227(b)(1)(A)(iii).
25
           22.     Federal Communications Commission (FCC) reasonably interpreted
26

27   TCPA to prohibit any call, including both voice and text call, using automatic
28
     telephone dialing system (ATDS) or artificial or prerecorded message to any

26
                                             -4-
     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 5 of 7 Page ID #:5



1    wireless telephone number, and thus, “call” within meaning of TCPA included text
2
     message to consumers' cellular telephones by publisher and mobile marketing firm
3

4    to advertise publication of novel. Telephone Consumer Protection Act of 1991, §
5
     3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii). 1.         Satterfield v. Simon & Schuster, Inc.,
6

7
     569 F.3d 946 (9th Cir. 2009)

8
           23.        Defendant initiated multiple text messages to Plaintiff’s cellular
9

10   telephone number using an automatic telephone dialing system.
11
           24.    Defendant’s calls/text messages were not made for “emergency
12

13   purposes.”
14
            25. Defendant’s calls/text messages to Plaintiff’s cellular telephone after
15

16   she revoked consent were not made with Plaintiff’s prior express consent.
17
            26.      Any consent Defendant may have thought it had to text message
18

19   Plaintiff on her cellular telephone using an automatic telephone dialing system or
20
     prerecorded voice was revoked at the moment Plaintiff told defendant to stop
21

22   calling and texting him.
23
            27.   Defendant’s acts as described above were done with malicious,
24

25   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
26
     under the law and with the purpose of harassing Plaintiff.
27

28



26
                                                 -5-
     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 6 of 7 Page ID #:6



1            28.   The acts and/or omissions of Defendant were done unfairly,
2
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
3

4    lawful right, legal defense, legal justification or legal excuse.
5
             29.   As a result of the above violations of the TCPA, Plaintiff has suffered
6

7    the losses and damages as set forth above entitling Plaintiff to an award of
8
     statutory, actual and trebles damages.
9

10           Wherefore, Plaintiff, Nicole Austin, respectfully prays for judgment as
11
     follows:
12

13                    a. All actual damages Plaintiff suffered (as provided under 47
14
                          U.S.C. § 227(b)(3)(A));
15

16                    b. Statutory damages of $500.00 per violative telephone call (as
17
                          provided under 47 U.S.C. § 227(b)(3)(B));
18

19
                      c. Treble damages of $1,500.00 per violative telephone call (as

20                        provided under 47 U.S.C. § 227(b)(3));
21
                      d. Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
22

23                    e. Any other relief this Honorable Court deems appropriate.
24
                                DEMAND FOR JURY TRIAL
25

26           Please take notice that Plaintiff, Nicole Austin, demands a jury trial in this
27
     case.
28



26
                                               -6-
     Case 2:20-cv-04254-JAK-JC Document 1 Filed 05/11/20 Page 7 of 7 Page ID #:7



1

2

3

4

5

6                                         Respectfully submitted,
7
     Dated: 05/11/2020                    By: s/ Amy L. Bennecoff Ginsburg
8
                                          Amy L. Bennecoff Ginsburg, Esq.
9                                         Kimmel & Silverman, P.C.
                                          30 East Butler Pike
10
                                          Ambler, PA 19002
11                                        Phone: 215-540-8888
12
                                          Facsimile: 877-788-2864
                                          Email: aginsburg@creditlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



26
                                         -7-
